PER CURIAM HEADING








                                NO.
12-08-00100-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
MICHAEL
KENNEDY,       §                      APPEAL FROM THE THIRD
APPELLANT
 
V.        §                      JUDICIAL
DISTRICT COURT OF
 
CHARLES STEEN AND
DETECTIVE
MUNNIZ,       §                      ANDERSON COUNTY, TEXAS
APPELLEES


















 
 

MEMORANDUM
OPINION
PER CURIAM
            This appeal is being dismissed for
Appellant’s failure to comply with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.3.
            Appellant’s docketing statement was
due to have been filed at the time the appeal was perfected, i.e., March 4,
2008.  See Tex. R. App. P. 32.1. 
On March 5, 2008, this court notified Appellant that he should file a
docketing statement immediately if he had not already done so.  However, Appellant failed to file a docketing
statement.
            On March 28, 2008, this court issued
a second notice advising Appellant that the docketing statement was past due
and giving him until April 7, 2008 to comply with Rule 32.1.  The notice further provided that failure to
comply with this second notice would result in the appeal being presented for
dismissal in accordance with Texas Rule of Appellate Procedure 42.3.  The deadline for filing the docketing
statement under this second notice has now passed, and Appellant has not filed
the docketing statement as required by Rule 32.1 and the court’s notices.  
            Because Appellant has failed, after
notice, to comply with Rule 32.1, the appeal is dismissed. See
Tex. R. App. P. 42.3(c).
Opinion
delivered April 16, 2008.
Panel consisted of Worthen, C.J., Griffith,
J., and Hoyle, J.
 
(PUBLISH)